            Case 1:20-cv-04521-VSB Document 33 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        3/11/2021
IMARI ANDREWS,                                            :
individually and on behalf of all others                  :
similarly situated                                        :
                                                          :       20-cv-4521 (VSB)
                                        Plaintiffs,       :
                                                          :            ORDER
                      -against-                           :
                                                          :
RITE AID CORPORATION and RITE AID :
OF NEW YORK, INC.,                                        :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 11, 2021, I held a hearing on Defendants Rite Aid Corporation and Rite Aid of

New York, Inc.’s (“Defendants”) motion to dismiss Plaintiff Imari Andrews’s complaint for lack

of subject matter jurisdiction and lack of personal jurisdiction. For the reasons stated on the

record, it is hereby:

        ORDERED that Defendants’ motion to dismiss the complaint for lack of subject matter

jurisdiction is DENIED.

        IT IS FURTHER ORDERED that Defendants’ motion to dismiss the complaint for lack

of personal jurisdiction is DENIED without prejudice to raising it at a later stage.

        IT IS FURTHER ORDERED that Defendants’ response to the complaint shall be due

March 25, 2021.

        The Clerk of Court is respectfully directed to terminate the motion pending at Docket

Entry 13.

SO ORDERED.
        Case 1:20-cv-04521-VSB Document 33 Filed 03/11/21 Page 2 of 2




Dated: March 11, 2021
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
